HAWKINS, Presiding Judge
(concurring).
It must be kept in mind that the only robbery charged was taking from Wallace a watch and forty-eight dollars in money. All the evidence shows this property was taken in Camp County. The case was tried upon the theory that if an assault was committed upon Wallace in Titus County with intent to take the watch and money, but if same were not taken until the parties ararived in Camp County, that venue was properly laid in Titus County. The court so instructed the jury. In the opinion of the writer, this was error. Venue is a creature of and controlled by statute. Unless by special venue is otherwise fixed, it is where the offense was committed. Art. 211, C. C. P. No offense of robbing Wallace of the watch and money was committed until said property was taken from him, and that occurred in Camp County. Robertson v. State, 137 Tex. Cr. R. 535, 132 S. W. (2d) 276; Abbey v. State, 35 Tex. Cr. R. 589, 34 S. W. 930. In Sims v. State, 28 Tex. Cr. App. 13 S. W. 653, an instruction was held ereroneous which in substance was the same as the one given in the present case. ,
I concur in the opinion of my Brother Beauchamp overruling the State’s motion for rehearing for the reasons therein stated, and for the additional reason herein mentioned, which has been adverted to in view of another trial.